Rebornne (USA) Inc. Level 23, 120 Albert Street Auckland City, Auckland New Zealand, 1010 April 15, 2011 Via EDGAR Sirimal R. Mukerjee Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Rebornne (USA) Inc. Form 10-KT for Transition Period Ended March 31, 2010 Filed October 7, 2010 Current Report on Form 8-K Filed June 7, 2010 File No. 1-32690 Dear Mr. Mukerjee, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated March 23, 2011 regarding the above referenced filings. Please accept this correspondence as a request for an extension of time to provide the Commission with our response to the comment letter. As discussed with the Commission yesterday, the Company will respond to the Commission’s comment later, dated March 23, 2011, no later than April 22, 2011. Thank you for your attention to this matter. Sincerely, /s/ Dairy Global President and CEO
